         Case 1:16-cr-00397-LTS Document 405 Filed 12/02/20 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 UNITED STATES OF AMERICA
                                                       Docket No. 1:16CR00397-08 (LTS)
          -v-
                                                                     ORDER
 NAJHEA SMITH,
                                Supervisee.



Honorable Laura Taylor Swain, U.S. District Judge:

       IT IS HEREBY ORDERED: For the reasons stated on the record during a violation of

supervised release conference held on December 2, 2020, the Supervised Release Conditions are

modified to include the following special condition:

       The supervisee will participate in and complete a residential detoxification, rehabilitation

and/or substance abuse treatment program approved by the United States Probation Office, for a

period of ninety (90) days. The program may include testing to determine whether the supervisee

has reverted to using drugs or alcohol. The supervisee shall continue to take any prescribed

medications unless otherwise instructed by the health care/treatment provider.     The supervisee

shall contribute to the cost of services rendered based on the supervisee’s ability to pay and the

availability of third-party payments. The Court authorizes the release of available substance abuse

and mental health evaluations and reports, including the presentence investigation report, to the

substance abuse treatment provider.

SO ORDERED.

Dated: December 2, 2020
       New York, New York
                                                            /s/ Laura Taylor Swain
                                                            Honorable Laura Taylor Swain
                                                            U.S. District Judge
